DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Preliminary Amendment
1)	Acknowledgment is made of Applicants’ preliminary amendment filed 03/03/22. 
Election
2)	Acknowledgment is made of Applicants’ election filed 11/02/22 in response to the restriction and the species election requirement mailed 09/02/22. Applicants have elected without traverse invention I and the triple FimH polypeptide mutant species of SEQ ID NO: 62 and the polysaccharide antigen further element species from within the elected invention I. Applicants have further elected the nucleic acid species that encodes the mutated FimH polypeptide of SEQ ID NO: 62 from within invention II and the extra-intestinal pathogenic E. coli disease species of urinary tract infection from within invention IV.
	It is noted that line 1 of paragraph 4) of the Office Action mailed 09/02/22 includes an inadvertent typographical error, which is hereby corrected, via the replacement paragraph 4) set forth below:
	--4)	Inventions I and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the polypeptide of invention I can be used as a coating antigen in an in vitro assay.--  
Status of Claims
3)	Claims 5-7, 11-13, 15, 16, 20 and 23 have been amended via the preliminary amendment filed 03/03/22.
	Claims 1-23 are pending.  	
	Upon further consideration, the examination and search have been extended to the FimH polypeptide double mutant species of V27CL34C or SEQ ID NO: 22.   
	Claims 11-23 have been withdrawn from consideration as being directed to a non-elected invention. See 37 C.F.R 1.142(b) and M.P.E.P § 821.03. 
	Claims 1-10 are examined on the merits.
Information Disclosure Statements
4)	Acknowledgment is made of four of Applicants’ Information Disclosure Statements each filed 09/23/22.  Except for the illegible NPL document #42 cited on page 13 of the 17 page-long IDS filed 09/23/22, the information cited therein has been considered and an initialed copy is attached to this Office Action.  
Drawings
5)	Acknowledgment is made of the drawings filed 12/17/21.
Sequence Listing
6)	Acknowledgment is made of Applicant’s Sequence Listing which has been entered on 12/22/2021.
Priority
7)	This AIA  application, filed 08/13/2020, is the national stage 371 application of PCT/CA2019/077441 filed 02/12/2019 and claims the benefit of the U.S. provisional application 62/629,832 filed 02/13/2018.  
Objection(s) to Specification
8)	The instant specification is objected to for the following reasons:
	The use of trademark recitations in the instant specification has been noted. For example, see page 94 for ‘Tween 80’ and ‘Span 85’; see page 95 for ‘Tween 80’; see pages 124 and 126 for ‘Tween 20’; and see pages 6, 106, 125. 126, 136 and 137 for ‘…. Sepharose’. All trademark recitations should be CAPITALIZED wherever they appear, or where appropriate, should include a proper symbol indicating use in commerce such as TM, SM, or ® following the term. See M.P.E.P 608.01(v) and Appendix l. Although the use of trademarks is permissible in patent applications, the propriety nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks. It is suggested that Applicants examine the whole specification to make similar corrections to trademark recitations, wherever such recitations appear.
Double Patenting Rejection(s)
9)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.aspto.gov/paients/process/fIle/efs/giiidance/eTD-mfo-I.jsp.
10)	Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 73 of the co-pending application 17772610. Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 73 of the co-pending ‘610 application, drawn to a polypeptide comprising the amino acid sequence of SEQ ID NO: 5 or SEQ ID NO: 8, anticipates the instantly claimed mutated FimH polypeptide of SEQ ID NO: 22 claimed in or encompassed within instant claims 1-5. The polypeptide sequence of SEQ ID NO: 5 or SEQ ID NO: 8 comprises an amino acid sequence that is 100% identical to the instantly claimed SEQ ID NO: 22.  See the sequence alignment below: 

Qy          1 FACKTASGTAIPIGGGSANVYVNLAPCVNVGQNCVVDLSTQIFCHNDYPETITDYVTLQR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 FACKTASGTAIPIGGGSANVYVNLAPCVNVGQNCVVDLSTQIFCHNDYPETITDYVTLQR 60

Qy         61 GSAYGGVLSSFSGTVKYSGSSYPFPTTSETPRVVYNSRTDKPWPVALYLTPVSSAGGVAI 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GSAYGGVLSSFSGTVKYSGSSYPFPTTSETPRVVYNSRTDKPWPVALYLTPVSSAGGVAI 120

Qy        121 KAGSLIAVLILRQTNNYNSDDFQFVWNIYANNDVVVPTGG 160
              ||||||||||||||||||||||||||||||||||||||||
Db        121 KAGSLIAVLILRQTNNYNSDDFQFVWNIYANNDVVVPTGG 160

Given the structural identity between the ‘610’s application’s SEQ ID NO: 5 or SEQ ID NO: 8 and Applicants’ SEQ ID NO: 22, they would be expected to inherently have the same function including immunogenicity. The polypeptide of the co-pending ‘610 application encompasses a non-isolated polypeptide and therefore is expected to comprise an additional endogenous cell wall polysaccharide antigen, O antigen, and the endogenous lipopolysaccharide adjuvant. With regard to the composition claimed in instant claim 6, adding an art-known pharmaceutical carrier thereto was very routine and conventional in the art at the time of the invention especially when raising antibodies. It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the instant application to add an art-known pharmaceutical carrier to the polypeptide of claim 73 of the co-pending ‘610 application to produce the composition of the instant invention with a reasonable expectation of success, since it was quite conventional to have such polypeptide mixed with in a pharmaceutical carrier before generating specific antibodies.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Rejection under 35 U.S.C § 101
11)	35 U.S.C § 101 states:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.  

12)	Claims 1, 2 and 5-10 are rejected under 35 U.S.C § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon an analysis with respect to the claims as a whole, the claims do not recite something significantly different than a judicial exception.   
	Claims 1, 2 and 5 claim a mutated FimH polypeptide comprising at least one mutation such as V27A relative to the amino acid sequence of the wild-type FimH polypeptide. Claim 7 is directed to an immunogenic composition comprising said polypeptide. Claim 6 is directed to a pharmaceutical composition comprising said polypeptide and a pharmaceutically acceptable carrier, inert water for example. The immunogenic composition of claims 8 and 9 further comprises at one additional antigen such as a polysaccharide. The immunogenic composition of claim 10 further comprises at one adjuvant. Because these elements are composed of matter, at least one embodiment encompassed within the broadest reasonable interpretation (BRI) of the instant claims is directed to a statutory category, i.e., a composition of matter (Step 1: YES). Line 23 of page 128 and line 8 of page 133 state that the V27A-contaning FimH polypeptide is a natural variant or a naturally occurring V27A mutant. Page 21 of the as-filed specification, lines 16-18 in particular, explicitly identify the V27A substitution in the FimH polypeptide as a common substitution among urinary tract infection isolates of E. coli. See also Table 2. Furthermore, with regard to the generic mutants, the as-filed specification expressly defines the claim limitation “mutant” or “mutated” as including, in particular, naturally occurring variants, homologs, isoforms and species. Clearly, the claimed FimH polypeptide is nature-based. The product claimed in claims 1, 2, 5 and 7 comprises said polypeptide with no other element that changes the naturally occurring polypeptide in any markedly significant way. Thus, for at least one embodiment encompassed within the broadest reasonable interpretation (BRI), the claimed FimH polypeptide or the composition comprising the polypeptide does not display markedly different characteristics compared to the naturally occurring elements or counterparts. The composition claimed in claims 6 and 8-10 comprises respectively a pharmaceutical carrier, for example inert water, which is also a naturally occurring element; an additional polysaccharide antigen; and an adjuvant such as the E. coli’s lipopolysaccharide which occur naturally along with the FimH polypeptide. Each component of the composition is a ‘product of nature’ exception. Thus, the claims include products having no markedly different characteristics from the products’ naturally occurring counterparts in their natural state and therefore the claims are directed to judicial exception(s) (Step 2A, Prong 1: YES). Judicial exceptions include all natural products including those derived from natural sources such as naturally occurring microorganisms, polypeptides, polysaccharides and other substances found in or derived therefrom, or from nature. This is the case regardless of whether particular words such as ‘isolated’, ‘purified’, ‘recombinant’, or ‘synthetic’ are recited in the claim(s). Next, the claims as a whole are analyzed to determine whether any additional element, or a combination of elements, is sufficient to ensure that the claims amount to significantly more than the exceptions. Having a carrier such as water, a polysaccharide antigen such as the lipopolysaccharide and/or capsular polysaccharide, or a natural adjuvant such as the residual lipopolysaccharide, with the claimed FimH polypeptide does not significantly markedly change the polypeptide and does not integrate the judicial exception(s) into a practical application (Step 2A Prong Two: NO). In addition, having a carrier, an antigen, or an adjuvant with FimH polypeptide was well understood, routine and conventional prior to Applicants’ invention and at the time of filing of the application, so having the two does not meaningfully limit the claims. The claims as a whole do not amount to significantly more than ‘product of nature’ judicial exception (Step 2B: NO). The presence of a naturally occurring judicial exception(s) by itself or themselves or with a natural element does not change it markedly significantly and therefore does not make it subject matter eligible. The combination of natural products or judicial exceptions does not make the resulting agent or composition patent eligible. Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130 (1948). The qualities or characteristics of the claimed FimH polypeptide in the composition are the handiwork of nature. The claims as a whole add nothing significant beyond the sum of their parts taken separately. Therefore, the claims are not directed to a patent eligible subject matter.
The rationale for this determination is formed in view of the 2019 PEG, the 2015 Update of the 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 4618) (hereafter Interim Eligibility Guidance) dated 16 December 2014, the Life Sciences Examples issued in May 2016, and in view of Myriad v Ambry, CAFC 2014-1361, -1366, 17 December 2014. The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U. S. (June13, 2013).
Rejection(s) under 35 U.S.C § 112(a) or (Pre-AIA ) First Paragraph
13)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.

14)	Claims 1-10 are rejected under 35 U.S.C § 112(a) or (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor or for the pre-AIA  the Applicants, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
	The purpose of the written description requirement is ‘to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.’ In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  The analysis of whether the as-filed specification complies with the written description requirements calls for the Office to compare the scope of the claims with the scope of the description to determine whether Applicants have demonstrated possession of the full scope of the claimed invention at the time of the invention. 
	The independent claim 1 is representative of the claimed invention and it is directed to a mutated FimH polypeptide comprising at least one amino acid mutation relative to the amino acid sequence of the wild-type FimH polypeptide, wherein the mutation position is as recited therein, wherein the amino acid positions are numbered according to SEQ ID NO: 59. The term ‘at least one’ has no upper limit and therefore encompasses a mutation in all or most of the positions recited. The term ‘mutation’ represents a broad genus encompassing all types of mutation species including amino acid addition, deletion, substitution, insertion, point mutation and any combinations thereof. This also permits the claimed mutated FimH polypeptide to have deletion of amino acids at all of the positions or half of the recited positions, or substitution with any random amino acid at all of the positions or most of the recited positions. Thus, the claimed mutated FimH polypeptide is a very huge genus encompassing a vast number of structurally highly divergent FimH mutant polypeptide species. Claim 2 is directed to a mutated FimH polypeptide comprising at least one mutation, i.e., substitution, as recited therein or any combination thereof. This permits the claimed mutated FimH polypeptide to have all or half of the recited substitutions. Thus, the mutated FimH polypeptide claimed in claim 2 also represents a broad genus encompassing a large number of structurally divergent FimH mutant polypeptide species. While the elected mutated FimH polypeptide has the amino acid sequence of SEQ ID NO: 62, i.e., the E. coli FimH DSG_G15A_G16A_V27A triple mutant, the various FimH mutant polypeptide species encompassed, for example within the scope of claims 1, 2 and 5-10, are significantly modified compared to the wild-type FimH polypeptide. As is evident from the rejoinder-eligible claim 23, the claimed FimH mutant polypeptide genus encompassing structurally divergent species is required to have the function of preventing or treating any generic bacterial infection, disease or condition in s subject upon administration to a subject. As is evident from the rejoinder-eligible claim 16, the claimed FimH mutant polypeptide genus encompassing structurally divergent species is required to have the function of inducing the production of opsonophagocytic and/or neutralizing antibodies that are specific to extra-intestinal pathogenic E. coli upon administration to a subject. The as-filed specification also intends prophylactic and therapeutic functions for the claimed mutated FimH genus. However, at the time of the invention, Applicants were not in possession of the huge mutant genus, a representative number and variety of species within which genus are correlated with the above-identified functions, and the full scope of the claims as claimed broadly.
	The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed, Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may he unpredictability in the results obtained from species other than those specifically enumerated.").
	Possession may not be shown by merely describing how to obtain members of the claimed genus or how to identify their common structural features. 35 U.S.C § 112 requires a written description of the claimed invention that allows a person of skill in the art to recognize that the inventor invented what is claimed. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). To that end, to satisfy the written description requirement, the inventor "must ... convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir. 1991). "One shows that one is in possession of the invention by describing the invention, with all its claimed limitations." Ariad Pharms. v. Eli Lilly, 598 F.3d 1336, 1350 (Fed. Cir. 2010) (When a genus of a biomolecule is claimed in a patent, adequate written description of representative species of the biomolecules themselves is required in the specification.) Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (internal citation omitted). Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005) states:
The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence. The law must be applied to each invention that enters the patent process, for each patented advance is novel in relation to the state of the science. Since the law is applied to each invention in view of the state of relevant knowledge, its application will vary with differences in the state of knowledge in the field and differences in the predictability of the science.

Capon, 418 F.3d at 1357. The disclosure necessary to fulfil the written description requirement must be considered in the context that the specification relied upon the existing scientific and technical knowledge of the mutated FimH polypeptides ss claimed broadly. 
	A review of the instant specification indicates that Applicants were in possession of an isolated and purified mutated FimH polypeptide of SEQ ID NO: 62, i.e., the elected triple mutant species of E. coli FimH DSG_G15A_G16A_V27A, which species has been correlated with the ability to induce anti-FimH IgG antibodies in mice or non-human primates, the ability to induce neutralizing antibodies in a mammal when administered with an adjuvant, the ability to bind specifically to the neutralizing monoclonal antibodies 299-3 and 304-1, or the ability to reduce UPEC PFEECO578 isolate-induced bacteriuria and inflammatory biomarkers of urinary tract infection in Cytomegalo macaques relative to placebo macaques not administered with said mutant. See Tables 16-18 and 23-24; pages 135, 142, 147 and 148; and Example 21. However, the triple FimH mutant or SEQ ID NO: 62 having the identified functions is not representative of the claimed huge genus of structurally diverse mutated FimH polypeptides. This is important because the written description inquiry is case- and context-specific. It “depend[s] on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed.” Ariad, 560 at 1372. A number of factors guide the inquiry, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, and the predictability of the aspect at issue.” Ariad, 560 at 1372 [Emphasis added]. According to MPEP 2163 [Emphasis added]:
The description needed to satisfy the requirements of (pre-AIA ) 35 U.S.C § 112 “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art.

Evidence required to demonstrate possession of the invention is fact-specific and varies inversely with the maturity and predictability of the technology area. Inventions in “unpredictable” arts are subject to greater scrutiny under the written description requirement, and require a greater showing of possession than more predictable arts. In the instant application, this is important because of the unpredictability associated with the ability of a mutated FimH polypeptide genus comprising all of or any random combination of mutations in any combination of the amino acid positions recited in claim 1, or any random combination of the substitution mutations recited in claim 2, to have the intended functions, i.e., the capacity to prevent or treat an infection, disease, or condition in a subject due to the incredibly broad bacteria genus (as evident from the rejoinder-eligible claim 23) and the capacity to induce the production of opsonophagocytic and/or neutralizing antibodies in a subject that are specific to extra-intestinal pathogenic E. coli. The ability of the various mutant species of variable structure encompassed within the broad scope of the claims to retain the immunogenicity, the immunospecificity, and the conformational and functional integrity of the unmutated FimH polypeptide is simply not predictable. Particularly with regard to the neutralization function of proteins, the art has recognized unpredictability. For example, Saha et al. J. Gen. Virol. 93: 1548-1555, 2012 demonstrated that single amino acid changes in a capsid protein caused a loss of neutralization and resulted in a phenotypic switch. See abstract. The art further recognizes that defining epitopes is not easy and there is a confusing divergence between the textbook definition of epitope and the definition that is in use in published descriptions of experimental investigations and that epitopes must be empirically determined. See Greenspan et al. Nature Biotechnology 17: 936-937, 1999. Even with regard to conservative amino acid substitutions in a protein, Lazar et al. Mol. Cellular Biol. 8: 1247-1252, 1988 demonstrated that a substitution of the Leucine residue with a conservative amino acid residue such as, Isoleucine or Histidine, in the transforming growth factor (TGF) alpha led to a mutant protein with dramatically altered biological activities. Lazar et al. stated that they ‘did not expect that a mutation of Leu to Ile (which have similar sizes and polarities) would cause such a strong effect’. See paragraph bridging left and right columns on page 1251; and third full paragraph on page 1251. With the various mutations permitted within the scope of the claims, there is no predictability that the claimed mutated FimH polypeptide genus would retain the conformational integrity and the immunospecificity of SEQ ID NO: 59 such that the species of the genus retain the requisite or intended functions. Except for the triple mutant species of SEQ ID NO: 62, there appears to be no evidence of correlation of the structure of the claimed broad genus of mutated FimH polypeptide with the therapeutic and prophylactic functions identified supra. This is important because particularly with regard to the FimH polypeptide, the art recognizes that the retention of functional activity of FimH mutants or their specific binding to an anti-FimH antibody is not predictable. For instance, US 20210221856 A1 documented that although mutated FimH lectin domains have been previously described, it was quite surprising that the FimHQ133K mutant was not recognized by the functional mAb475 indicating integrity issues of the binding pocket. See 1st full paragraph under ‘Results’ of Example 4 of US 20210221856 A1. Furthermore, the art recognized that any mutation within the amino acid of the MBP of FimH results in the abrogation of the adhesin function. Any mutation in the tyrosine gate amino acids may lead to the loss of affinity with mannosylated molecules by FimH. See the last full sentence of page 5 of 16 and the sentence bridging the pages 5 of 16 and 6 of 16 of Sarshar et al. Antibiotics 9: 397: pages 1 of 16-16 of 16, 2009. 
	The written description inquiry is case- and context-specific. It “depend[s] on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed.” Ariad, 560 at 1372. A number of factors guide the inquiry, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, and the predictability of the aspect at issue.” Ariad, 560 at 1372 [Emphasis added]. According to MPEP 2163 [Emphasis added]:
The description needed to satisfy the requirements of (pre-AIA ) 35 U.S.C § 112 “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art.

Evidence required to demonstrate possession of the invention is fact-specific and varies inversely with the maturity and predictability of the technology area. Inventions in “unpredictable” arts are subject to greater scrutiny under the written description requirement, and require a greater showing of possession than more predictable arts. In the instant application, this is important because of the unpredictability associated with the ability of a mutated FimH polypeptide genus comprising any combination of mutations in any combination of the amino acid positions recited in claim 1 or any random combination of the mutations recited in claim 2 to have the intended functions, i.e., the capacity to prevent or treat an infection, disease or condition in a subject due to the incredibly broad bacteria genus (see claim 23) and the capacity to induce the production of opsonophagocytic and/or neutralizing antibodies in a subject that are specific to extra-intestinal pathogenic E. coli. With the written description of a genus, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that "merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim's functional boundaries."). Abbvie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 U.S.P.Q.2d 1780, 1790, 2014 BL 183329, 12 (Fed. Cir. 2014). Note that for inventions in emerging and/or unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession. Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1980) holds that an adequate written description requires ‘not a mere wish or plan for obtaining the claimed ……. invention.’ In the instant case, a concrete structure-function for the claimed broad genus is lacking. Clearly, Applicants did not describe the invention of the instant claims sufficiently to show that they had possession of the full scope of the method as claimed at the time of the invention.  
	To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. MPEP § 2163.02 states: ‘an objective standard for determining compliance with the written description requirement is, does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’.  The courts have decided that the purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). Furthermore, the written description provision of 35 U.S.C § 112(a) or 35 U.S.C § 112(pre-AIA ), first paragraph is severable from its enablement provision. Instant claims do not meet the written description provision of 35 U.S.C § 112(a) or (pre-AIA ), first paragraph. 
Rejection(s) under 35 U.S.C § 112(b) or (pre-AIA ) Second Paragraph
15)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

16)	Claims 2-4 and 7-10 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor or for the pre-AIA  the Applicants regard as the invention.  
	(a)	Claim 2 is ambiguous and indefinite in the limitation “any combination thereof”. Claim 2 includes limitations such as “at least one mutation …… of L34C; L34N; L34S; L34T; L34D; L34E; L34K; L34R” and so on. The term “mutation” encompasses amino acid substitution. The claim limitations “at least one” and “any combination thereof” permit any number of the recited substitutions. It is unclear how the claimed mutated FimH polypeptide can have a combination of all of or more than one of the L34C, L34N, L34S, L34T, L34D, L34E, L34K and L34R substitutions, i.e., said substitutions at the same amino acid position 34 of the polypeptide. One of ordinary skill in the art cannot understand in an unambiguous way the scope of the claim.  
	(b)	Claim 3 is vague and ambiguous in the limitation “mutations” in line 2. For the purpose of particularly pointing out and distinctly claiming the subject matter, it is suggested that Applicants insert the limitation --the-- prior to the limitation “mutations”. 
	(c)	Claims 6 and 7 are indefinite for lacking sufficient antecedence in the limitation “a mutated FimH polypeptide according to claim ….”. For proper antecedence, it is suggested that Applicants replace the above-identified limitations with the limitations --the mutated FimH polypeptide according to claim ….--.
(d)	Claim 4, which depends from claim 2, is also rejected as being indefinite because of the indefiniteness identified above in claim 2.
(e)	Claims 8-10, which depend directly or indirectly from claim 7, are also rejected as being indefinite because of the indefiniteness identified above in claim 7.
Notice Re Prior Art Available under Both Pre-AIA  and AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C § 102 and § 103 (or as subject to pre-AIA  35 U.S.C § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
Rejection(s) under 35 U.S.C § 102
17)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.    

18)	Claims 1-10 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by Kisiela et al. (PNAS 110: 19089-19094, 2013 - Applicants’ IDS) as evidenced by admitted state of the prior art.
	Kisiela et al. taught an isolated, immunogenic double mutant FimH polypeptide of E. coli comprising the V27CL34C substitutions. A composition comprising the immunogenic mutant was used to generate antibodies and therefore necessarily contained therein a pharmaceutical carrier. The antibodies so generated recognized the native FimH. The prior art mutant polypeptide was present in a bicarbonate buffer, i.e., a pharmaceutical carrier. The prior art immunogenic double mutant FimH polypeptide is expected to inherently comprise at least the residual lipopolysaccharide adjuvant endogenous to the E. coli and a residual polysaccharide antigen of the E. coli therein. See section ‘Results’ including the first three full paragraphs thereunder; the first two paragraphs under ‘Materials and Methods’; and Figures 1 and 2. The as-filed specification at lines 6 and 7 of page 131 acknowledges that the L27C L34C FimH mutant polypeptide was known in the art as taught by Kisiela, D.I. et al., Proc. Nati Acad Sci USA 110, 19089-19094 (2013). Clearly, the prior art product meets the structural requirements of the instant claims. Since the Office does not have the facilities for examining and comparing Applicants’ product with the prior art product, the burden is on the Applicants to show a novel or an unobvious difference between the instantly claimed product and the prior art product. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzerald et al., 05 USPQ 594.  
	Claims 1-10 are anticipated by Kisiela et al.
19)	Claims 1-10 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by Rabbani et al. (J. Biol. Chem. 293: 1835-1849, 2018 - Applicants’ IDS) as evidenced by admitted state of the prior art.
	Rabbani et al. taught the V27C/L34C double mutant of FimH polypeptide expressed recombinantly in E. coli and isolated. Said mutant contained at least one epitope and recognized the conformation-specific mAb21 monoclonal antibody. The prior art mutant polypeptide comprised the His6 peptide antigen. A composition comprising said mutant in a buffer, i.e., a pharmaceutical carrier, is taught. See the first two full paragraphs of page 1837; the last full sentence of page 1836; the last row in Tables 1 and 2; the last but one row of Table 4; Figure 5A; the last sentence of the first full paragraph under ‘Discussion’; the last but one sentence of the paragraph bridging the two columns of page 1844; and section entitled ‘Protein expression and purification’. The prior art double mutant FimH polypeptide expressed via the isolated recombinant E. coli cells which were comprised in a buffer, i.e., a pharmaceutical carrier. See section entitled ‘Protein expression and purification’. Said prior art composition is expected to contain intrinsically at least one antigen such as the endogenous E. coli polysaccharide antigen and the endogenous lipopolysaccharide antigen having the intrinsic adjuvanting function. The as-filed specification at lines 5-7 of page 133 acknowledges that the L27C L34C FimH mutant polypeptide was known in the art as taught by Rabbani et al. J Biol Chem 293: 1835-1849 (2013). Clearly, the prior art product meets the structural requirements of the instant claims. Since the Office does not have the facilities for examining and comparing Applicants’ product with the prior art product, the burden is on the Applicants to show a novel or an unobvious difference between the instantly claimed product and the prior art product. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzerald et al., 05 USPQ 594.    
	Claims 1-10 are anticipated by Rabbani et al.
20)	Claims 1-10 are rejected under 35 U.S.C § 102(a)(2) as being anticipated by Anderson et al. (US 20220152181 A1 - Applicants’ IDS) (‘181). 
	Anderson et al. (‘181) disclosed a composition comprising the immunogenic polypeptide of SEQ ID NO: 26, SEQ ID NO: 111, SEQ ID NO: 8, SEQ ID NO: 20, SEQ ID NO: 110 and SEQ ID NO: 5 and a saccharide antigen conjugated to a carrier protein antigen. A composition or vaccine comprising the polypeptide and an additional antigen, a FimC antigen, or an O-antigen glycoconjugate, with or without a pharmaceutically acceptable carrier and an adjuavnt  is taught. See C336, C335, C314, C255; the last two full paragraphs under ‘Summary of the Invention’; 3rd full paragraph under the section ‘Detailed Description of the Invetion’; the second full paragraph above the section entitled ‘A. Polypeptides Derived from E. coli FimH and Fragments Thereof’; 4th and 5th full paragraphs under the section entitled ‘A. Polypeptides Derived from E. coli FimH and Fragments Thereof’; 3rd full paragraph under the section entitled ‘B. Complex of FimH, FimC, and Fragments Thereof’’; the section entitled ‘A. Saccharide’ and the full paragraph thereabove; 3rd and 4th to 6th full paragraphs under the section ‘C. Lectin Domain, Pilin Domain, and Variants Thereof’; sections entitled ‘VI. Compositions and Formulations’ and ‘I. Adjuvant’; and the section entitled ‘IX. Used of the Compositions’. Said polypeptide of the prior art is purified. See section entitled ‘V. Purification’. See the sequence match information chart and an exemplary sequence alignment below wherein instant SEQ ID NO: 22 is aligned against the prior art SEQ ID NO: 26:
-----------------------------------------------------------------------
                 %
Result          Query
   No.  Score   Match   Length   DB         ID            Description
-----------------------------------------------------------------------
   2     847   100.0    160   121   US-17-509-110-26	Sequence 26
  12     847   100.0    168   121   US-17-509-110-111	Sequence 111
  16     847   100.0    188   121   US-17-509-110-8	Sequence 8
  23     847   100.0    279   121   US-17-509-110-20	Sequence 20
  31     847   100.0    310   121   US-17-509-110-110	Sequence 110
  35     847   100.0    330   121   US-17-509-110-5	Sequence 5
-----------------------------------------------------------------------
US-17-509-110-26
Sequence 26, Application US 17509110
GENERAL INFORMATION
APPLICANT: Pfizer Inc.
APPLICANT: Chorro, Laurent O.
TITLE OF INVENTION: ESCHERICHIA COLI COMPOSITIONS AND METHODS THEREOF
CURRENT APPLICATION NUMBER: US 17/509,110
CURRENT FILING DATE: 2021-10-25
NUMBER OF SEQ ID NOS: 113
SEQ ID NO 26
LENGTH: 160
TYPE: PRT
ORGANISM: Artificial Sequence
OTHER INFORMATION: Synthetic
US-17-509-110-26

Query Match 100%; Score 847; DB 121; Length 160; Best Local Similarity 100%;
Matches 160; Conservative 0; Mismatches 0; Indels 0; Gaps 0.

Qy          1 FACKTASGTAIPIGGGSANVYVNLAPCVNVGQNCVVDLSTQIFCHNDYPETITDYVTLQR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 FACKTASGTAIPIGGGSANVYVNLAPCVNVGQNCVVDLSTQIFCHNDYPETITDYVTLQR 60

Qy         61 GSAYGGVLSSFSGTVKYSGSSYPFPTTSETPRVVYNSRTDKPWPVALYLTPVSSAGGVAI 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GSAYGGVLSSFSGTVKYSGSSYPFPTTSETPRVVYNSRTDKPWPVALYLTPVSSAGGVAI 120

Qy        121 KAGSLIAVLILRQTNNYNSDDFQFVWNIYANNDVVVPTGG 160
              ||||||||||||||||||||||||||||||||||||||||
Db        121 KAGSLIAVLILRQTNNYNSDDFQFVWNIYANNDVVVPTGG 160

	Claims 1-10 are anticipated by Anderson et al. (‘181).
Conclusion
21)	No claims are allowed. 
Correspondence
22)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
23)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system. The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
24)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/S. DEVI/
S. Devi, Ph.D.Primary Examiner
Art Unit 1645                                                                                                                                                                                                        


November, 2022